Case 2:21-cv-00142-JLB-MRM Document 11 Filed 09/07/21 Page 1 of 2 PageID 83




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

CAMILLE DEMPSEY,

              Plaintiff,

v.                                               Case No: 2:21-cv-142-JLB-MRM

SHC SERVICES, INC. and HAVEN
BEHAVIORAL SERVICES OF
ALBUQUERQUE, LLC,

              Defendants.


                                      ORDER

      On August 16, 2021, the Magistrate Judge filed a Report and

Recommendation (“R&R”) in this case recommending that Plaintiff’s Complaint

(Doc. 1) be dismissed without prejudice for failure to comply with the Court’s orders

and failure to prosecute. (Doc. 10.) No objection has been filed and the time do so

has expired. A district judge may accept, reject, or modify the magistrate judge’s

R&R. 28 U.S.C. § 636(b)(1). In the absence of objections, a district judge is not

required to review the factual findings in the report de novo, but legal conclusions

are reviewed de novo even without an objection. Id.; Cooper-Houston v. S. Ry. Co.,

37 F.3d 603, 604 (11th Cir. 1994); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

Cir. 1993).

      After an independent review of the record, and noting that Plaintiff has not

objected, the Court agrees with the R&R. Here, however, a dismissal without

prejudice would effectively amount to a dismissal with prejudice because the statute
Case 2:21-cv-00142-JLB-MRM Document 11 Filed 09/07/21 Page 2 of 2 PageID 84




of limitations may have lapsed as to some or all of Plaintiff’s claims. Even so,

Plaintiff knew that the statute of limitations had lapsed. (Doc. 4 at 1–2.) Thus,

the Court agrees with the R&R’s well-reasoned finding that Plaintiff’s

noncompliance was willful and no lesser sanction than dismissal is appropriate.

The Court will nevertheless dismiss this action without prejudice, allowing Plaintiff

to refile any claims not barred by the statute of limitations.

      Accordingly, it is ORDERED:

      1.     The Report and Recommendation (Doc. 10) is ADOPTED and made

             part of this Order for all purposes.

      2.     This case is DISMISSED WITHOUT PREJUDICE.

      3.     The Clerk of Court is DIRECTED to terminate any pending deadlines

             and close the file.

      ORDERED at Fort Myers, Florida, on September 7, 2021.




                                          -2-
